PER CURIAM.
Defendant appeals convictions for dealing in stolen property, grand theft and false verification to a dealer of a pawn shop. We *198conclude that the trial court did not err in admitting collateral crime evidence, nor did it err in denying defendant’s motion for mistrial based on the prosecutor’s closing argument.
The state concedes that the trial court erred in sentencing defendant to five years incarceration plus two years probation for the conviction of false verification to a dealer, since the statutory maximum sentence is five years. The state also agrees that the defendant could not have been convicted of grand theft and dealing in stolen property, when both convictions involved the same stolen property. Williams v. State, 584 So.2d 1133 (Fla. 5th DCA 1991).
We therefore reverse and remand so that the court can strike the two year probationary term imposed following the five year sentence on false verification to a dealer and vacate the conviction and sentence for grand theft.
ANSTEAD, KLEIN and PARIENTE, JJ., concur.